DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 11 MAY 2021 election (ELC.) without traverse of Invention I, Species I, bonded assemblies shown in FIGS. 1-7, claims 1-7, 9, and 10, is acknowledged.
Claims 8 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species and Invention, there being no allowable generic or linking claim. Cf. 30 DEC 2020 Requirement for Restriction/Election.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 13 JUN 2019 and 12 MAY 2020 were filed before the mailing of a first Office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered.
Claim Objections
Typographical errors exist in the following claim language:
claim 7, line 1, replace “of manganese” with “of the manganese”. See line 2 of claim 6.
Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(a) for failing enablement. Persons of ordinary skill in the art would have to perform undue experimentation to practice the claimed invention. Claim 5 recites an unbounded range: “less than 1 atomic percent of atoms other than Mn and O”. The specification does not reasonably provide full enablement for open-ended atomic percent of atoms other than Mn and O, e.g., no lower limit disclosed for a claim range of less than 1 atomic percent to infinitesimally small. See intrinsic evidence at paragraph [0057] of US 20200395350, pre-grant publication of the claimed invention. When the specification is viewed in light of the “Wands factors”, e.g., (1) “the quantity of experimentation necessary” is high; (2) “the amount of direction or guidance presented” by applicants is negligible; (3) “working examples” not presented in specification; and (4) “the state of the prior art” not shown to be developed to upper limit of claim range, claim 6 is NOT enabled. To be clear, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention that is commensurate in scope with the full range.
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 9, recites, inter alia, “a respective first metal interconnect structure.” The recitation renders claim 9 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 9. Moreover, the recitation is amenable to multiple plausible constructions because the relationship, e.g., 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as obvious over Farooq et al. (US 8674515; below, “Farooq” – 12 MAY 2020 IDS noted reference) as evidenced in or in view of Gordon et al. (Chemical Vapor Deposition (CVD) of Manganese Self-Aligned Diffusion Barriers for Cu Interconnections in Microelectronics. Proc. Adv. Metallization Conf. (2009); below, “Gordon” – 12 MAY 2020 IDS noted reference). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, Farooq, in FIGS. 1-12 and related text, e.g., Abstract, cols. 1-5, claims 1-11, discloses a bonded assembly comprising:

    PNG
    media_image1.png
    511
    573
    media_image1.png
    Greyscale

a first semiconductor die comprising a first substrate (40), first semiconductor devices (50) overlying the first substrate (40), first dielectric material layers (44, 48) overlying the first semiconductor devices (50), and first metal interconnect structures (46) embedded in the first dielectric material layers (44, 48);
a second semiconductor die overlying the first semiconductor die, and comprising a second substrate (10), second semiconductor devices (22) overlying the second substrate (10), second dielectric material layers (26, 30) overlying the second semiconductor devices (22), and second metal interconnect structures (28) embedded in the second dielectric material layers (26, 30); and

Farooq discloses the claimed invention except for a manganese-containing oxide layer contacting a top surface of the first dielectric material layers (44, 48) and a bottom surface of the second dielectric material layers (26, 30).
Gordon, in Pages 1-9, teaches a manganese-containing oxide layer (e.g., MnSixOy – Abstract, Pages 7-8) that is beneficial for die-to-die bonding.
It would have been obvious … to modify Farooq as taught by Gordon. This is because: 1. adhesion of Mn onto SiO2 on silicon wafers was very strong (Gordon Abstract); and/or 2. all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). Rejection is based on the combined teachings of Farooq and Gordon.
RE 2, Farooq discloses the bonded assembly of claim 1, wherein:
a topmost layer of the first dielectric material layers (44, 48) comprises a first bonding-level silicon oxide layer which forms a top surface of the first dielectric material layers (44, 48); and
a bottommost layer of the second dielectric material layers (26, 30) comprises a second bonding-level silicon oxide layer which forms the bottom surface of the dielectric material layers (e.g., insulative materials 30 and 48, such as an oxide, in FIGS. 7-12 and related text, e.g., col. 3, lns 61-62; col 4, lns 1-7).
RE 3, modified Farooq discloses the bonded assembly of claim 2, wherein the manganese-containing oxide layer comprises: a first surface portion including a first manganese silicon oxide material and contacting the first bonding-level silicon oxide layer; and a second surface portion including a second manganese silicon oxide material and contacting the second bonding-level silicon oxide layer (e.g., interfacial reaction or partial diffusion between 30, 48, and manganese silicon oxide material). See obviousness analysis of claim 1.
RE 4, modified Farooq discloses the bonded assembly of claim 3, wherein an atomic concentration of silicon atoms in the manganese-containing oxide layer has a vertical gradient between an interface with the first bonding-level silicon oxide layer and an interface with the second bonding-level silicon oxide layer (e.g., interfacial reaction or partial diffusion between 30, 48, and manganese silicon oxide material). See obviousness analysis of claim 1.
RE 5, insofar as enabled, modified Farooq discloses the bonded assembly of claim 4, wherein the manganese-containing oxide layer comprises: a first outer manganese silicon oxide region located adjacent to the first bonding-level silicon oxide layer; a second outer manganese silicon oxide region located adjacent to the second bonding-level silicon oxide layer; and middle region consisting essentially of manganese oxide having less than 1 atomic percent of atoms other than Mn and O located between the first and the second outer manganese silicon oxide regions (e.g., 30 and 48, such as an oxide - e.g., Farooq’s col. 3, lns 61-62; col 4, lns 1-7). See obviousness analysis of claim 1.
RE 6, modified Farooq discloses the bonded assembly of claim 3, wherein: the manganese-containing oxide layer consists essentially of manganese atoms, oxygen atoms, and silicon atoms (see Abstract, Pages 7-8 of Gordon); and the first and the second bonding-level 
RE 7, modified Farooq discloses the bonded assembly of claim 6, wherein an atomic percentage of [sic] manganese atoms within the manganese-containing oxide layer is at least 30% (atomic percentage of manganese atoms in CVD Mn can be parametrically controlled – cf. Gordon’s EXPERIMENTAL and RESULTS AND DISCUSSION on Pages 2-8). See obviousness analysis of claim 1.
RE 9, insofar as definite, modified Farooq discloses the bonded assembly of claim 1, further comprising a through-substrate via structure vertically extending through the second semiconductor die, (see Gordon for: the manganese-containing oxide layer), and a subset of the first dielectric material layers (44, 48) and contacting a respective first metal interconnect structure embedded within the first dielectric material layers (44, 48), wherein the through-substrate via structure contacts (see Gordon for: the manganese-containing oxide layer) (FIG. 12 and related text, e.g., col. 5, lns. 1-12). See obviousness analysis of claim 1.
Claim 10 is rejected under 35 U.S.C. 103 as obvious over Farooq as evidenced in or in view of Gordon as further evidenced in or in further view of FUKUZUMI et al. (US 20160079164; below, “FUKUZUMI” – 12 MAY 2020 IDS noted reference). MPEP § 2143(A)-(G).
RE 10, modified Farooq discloses the claimed invention except for the bonded assembly of claim 1, wherein: the first semiconductor die comprises a memory die; the first semiconductor devices (50) comprise three-dimensional memory devices which overly the first substrate (40); the second semiconductor die comprises a logic die; and the second semiconductor devices (22) 
FUKUZUMI, in FIGS. 1, 2, 7-9 and related text, e.g., Abstract, paragraphs [0001] to [0121], especially [0068], [0070], claims 1, 10, 16, teaches a first semiconductor die comprises a memory die (e.g., 100); the first semiconductor devices  comprise three-dimensional memory devices which overly the first substrate (e.g., 5 – FIGS. 1, 2, 7-9); the second semiconductor die comprises a logic die; and the second semiconductor devices comprise peripheral devices (Abstract, [0015]) for operation of the three-dimensional memory devices of the memory die (see FIGS. 1, 2, 7-9).
It would have been obvious … to modify Farooq and Gordon as taught by FUKUZUMI. This is because the modification results in a device: 1. able to increase speed of an interface (FUKUZUMI [0100]); and/or 2. which increases capacity of memory cells (FUKUZUMI [0106]). Moreover, all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007). Rejection is based on the combined teachings of Farooq, Gordon, and FUKUZUMI.
Claims 1-7, 9, and 10 are rejected.
Conclusion
The prior art made of record and not relied upon, Choudhury et al. (US 20170186665), is considered pertinent to applicants’ disclosure. Choudhury et al. does not teach, inter alia, a manganese-containing oxide layer contacting a top surface of first dielectric material layers and a bottom surface of second dielectric material layers.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815